560 F.Supp. 833 (1983)
Maxine BAILEY, Plaintiff,
v.
A.H. ROBINS COMPANY, INCORPORATED d/b/a A.H. Robins Company, Defendant.
No. 81-CV-605.
United States District Court, N.D. New York.
April 5, 1983.
*834 O'Connell & Aronowitz, Albany, N.Y., for plaintiff; Peter L. Danziger, Albany, N.Y., of counsel.
Carter, Conboy, Bardwell, Case & Blackmore, Albany, N.Y., for defendant; Diane Bresee Mayberger, Albany, N.Y., of counsel.

ORDER
McCURN, District Judge.
This matter is before the Court on the defendant's motion for summary judgment based on the alleged running of the statute of limitations. See N.Y.Civ.Prac. § 214(5). Here, plaintiff is suing the defendant, the manufacturer of an IUD called the Dalkon Shield, for the injuries which she allegedly suffered as a result of the defects in a Dalkon Shield which was inserted in her by her physician. This Court has today held in a companion case that, absent proof in the record that injury to the plaintiff occurred upon insertion of the device, the Court would date the injury as of the onset of infection, allegedly caused by the device. See Kristeller v. A.H. Robins, 560 F.Supp. 831 (N.D.N.Y.1983). Plaintiff Bailey contracted a pelvic inflammatory disease in 1979 and filed suit two years later. This suit, therefore, appears to have been timely filed.
Accordingly, defendant's motion for summary judgment is denied.
IT IS SO ORDERED.